[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 29, 2008
                              No. 06-11217                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 05-14022-CR-JEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARK PROCTOR,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 29, 2008)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Appellant Mark Proctor appeals his conviction on one count of promotion
and distribution of child pornography, in violation of 18 U.S.C. § 2252A(a)(3)(B).

For the first time on appeal, Proctor argues that his conviction should be

overturned because this court, in United States v. Williams, 444 F.3d 1286 (11th

Cir. 2006), rev’d, 128 S. Ct. 1830 (2008), held that the statute under which he was

convicted, 18 U.S.C. § 2252A(a)(3)(B), was unconstitutionally overbroad and

vague.

         Ordinarily, “[w]e review a challenge to the constitutionality of a statute de

novo.” United States v. Knight, 490 F.3d 1268, 1270 (11th Cir.), cert. denied, 128
S. Ct. 547 (2007). However, where, as here, a defendant does not challenge the

constitutionality of a statute in the district court, we review such challenges for

plain error. See United States v. Smith, 459 F.3d 1276, 1282-83 (11th Cir. 2006).

“Under the plain error standard, before an appellate court can correct an error not

raised at trial, there must be (1) error, (2) that is plain, and (3) that affects

substantial rights.” Id. at 1283 (quotation omitted). If these criteria are met, a

court of appeals has the discretion to correct the error, but “should” correct the

error only if it “seriously affects the fairness, integrity or public reputation of

judicial proceedings.” United States v. Olano, 507 U.S. 725, 736, 113 S. Ct. 1770,

1779 (1993) (quotation and alteration omitted).

       Section 2252A(a)(3)(B) of Title 18 provides that any person who knowingly



                                              2
      advertises, promotes, presents, distributes, or solicits through the
      mails, or in interstate or foreign commerce by any means, including
      by computer, any material or purported material in a manner that
      reflects the belief, or that is intended to cause another to believe, that
      the material or purported material is, or contains--

              (i) an obscene visual depiction of a minor engaging in sexually
              explicit conduct; or

              (ii) a visual depiction of an actual minor engaging in sexually
              explicit conduct; . . .

shall be imprisoned not less than 5 and not more than 20 years. 18 U.S.C.

§ 2252A(a)(3)(B), (b)(1).

      In Williams, we held that § 2252A(a)(3)(B) was facially unconstitutional

because it was both substantially overbroad and impermissibly vague, and we

reversed Williams’s conviction under the statute. Williams, 444 F.3d at 1308-09.

The Supreme Court reversed, concluding that § 2252A(a)(3)(B) was neither

substantially overbroad nor impermissibly vague. See Williams, __ U.S. at ___,

128 S. Ct. at 1838-47 (2008). On remand from the Supreme Court, we affirmed

“Williams’s conviction and sentence for pandering child pornography in violation

of 18 U.S.C. § 2252A(a)(3)(B).” United States v. Williams, 534 F.3d 1371 (11th

Cir. 2008).

      Because the Supreme Court has held that § 2252A(a)(3)(B) is constitutional,

we affirm Proctor’s conviction.

      AFFIRMED.


                                           3